Case: 1:18-cv-00302-SJD-KLL Doc #: 39-1 Filed: 08/07/19 Page: 1 of 1 PAGEID #: 95

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DISVISION
Brendon Schoonover, : Case No. 1:18 cv 00302
Plaintiff, : Judge Susan J. Dlott

Magistrate Judge Karen L. Litkovitz
vs.

Sheriff Rogers, et al.
Defendants.
ORDER

This matter is before the Court on Defendants’ Motion for Leave to Depose Third-Party
Witness Seth Doss (ECF No. 39). For the reasons stated in the Motion, and for good cause shown,
Defendants’ Motion for Leave to Depose Third-Party Witness Seth Doss is hereby GRANTED.
In accordance with Fed. R. Civ. P. 30(a)(2)(B), the Court grants Defendants leave to depose
Mr. Doss at Pickaway Correctional Institution on September 3, 5, 11 or 12, 2019.

IT IS SO ORDERED.

2/3/19 Ki, 22 Hhthonk.

Date KAREN L. LITKOVITZ
UNITED STATES MAGISTRATE a UDGE
